DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s traversal of the restriction requirement in the reply filed on 18 April 2022 on the ground that there is a technical feature linking the groups of inventions in the currently amended claims is found persuasive. Accordingly, the restriction requirement as set forth in the Office action mailed on 18 February 2022 is hereby withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first reagent release mechanism and a second reagent release mechanism in claim 1; a quenching reagent release mechanism in claim 3; and a prereaction system in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12, 15, 18, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 5 recites the limitation "wherein the pathway extension valve comprises a passageway" which renders the claim indefinite because claim 1 upon which claim 5 depends already specifies that the pathway extension valve comprises a passageway. Thus, it is unclear whether claim 5 is referring to an additional passageway other than the passageway recited in claim 1 or the same passageway recited in claim 1.  
Claim 5 recites the limitation "the passageway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are two occurrences of “a passageway” in claims 1 and 5, and it is unclear which passageway is being referred to by the recitation “the passageway” in claim 5.
Claim 6 recites the limitation "wherein the pathway extension valve comprises at least one passageway extension" which is inconsistent with the limitation defined in claim 1 upon which claim 6 ultimately depends. Claim 1 already defines that the pathway extension valve comprises a first passageway extension and a second passageway extension. 
Claim 7 recites the limitation "the passageway" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There are two occurrences of “a passageway” in claims 1 and 5 upon which claim 7 depends and it is unclear which passageway in the preceding claims is being referred to by the recitation “the passageway” in claim 7.
Claim 10 recites the limitation "the … passageway extension" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the quenching reagent release mechanism" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the quenching area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reaction fluid area pathway" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the HPLC injection valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the column" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 25, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the term is a required feature of the claimed invention.  
Claim 29 recites the limitation "the HPLC injection valve" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4, 13, 17, 19-24, 26, and 27 are allowed.
Claims 5-12, 15, 18, 25, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the pathway extension valve comprises a single valve, a single inlet, a single outlet, a passageway between the single inlet and the single outlet, a first passageway extension and a second passageway extension, and wherein the pathway extension valve is adjustable to a position where the reaction fluid area pathway comprises the passageway, the first passageway extension and the second passageway extension, as recited in independent claims 1, 15, and 21.
The reference Burrows et al. (GB 913,211) which is considered pertinent to applicant’s disclosure teaches a pathway extension valve comprising a single inlet (7c), a single outlet (7b), a passageway (8a) between the single inlet (7c) and the single outlet (7b), and a passageway extension (8b, 10), and wherein the pathway extension valve is adjustable to a position where a reaction fluid area pathway comprises the passageway (8a) and the passageway extension (8b, 10) (see page 1, lines 10-22; page 2, lines 44-58; Figs. 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774